DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           PROGRESSIVE SELECT INSURANCE COMPANY,
                          Appellant,

                                    v.

  SOUTH FLORIDA IMAGING & DIAGNOSTIC CENTER, INC., a/a/o
                  BRANISLAV HRONSKY,
                        Appellee.

                              No. 4D21-808

                          [January 13, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Steven P. DeLuca, Judge; L.T. Case No. CONO
19-002372.

  Kenneth P. Hazouri of deBeaubien, Simmons, Knight, Mantzaris &
Neal, LLP, Orlando, for appellant.

    Jeffrey J. Molinaro of Fuerst Ittleman David & Joseph, Miami,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.